DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101


1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

3.	Claim 9 is rejected under 35 U.S.C. 101 because this claim recites: “A machine-readable medium comprising executable instructions…”. The specification discloses in paragraph [0106]: ” [0106] Computing devices typically comprise a variety of media, which can comprise computer-readable storage media and/or communications media.”, and [0109], “Communications media typically embody computer-readable instructions, data structures, program modules or other structured or unstructured data in a data signal such as a modulated data signal, e.g., a carrier wave or other transport mechanism, and comprises any information delivery or transport media. The term “modulated data signal” or signals refers to a signal that has one or more of its characteristics set or changed in such a manner as to encode information in one or more signals. By way of example, and not limitation, communication media comprise wired media, such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media.”. Thus, the medium  is a modulated data signal, e.g., a carrier wave and is directed toward non-statutory type computer-readable storage medium. 

Applicant is advised to amend the respective claims to exclude such transitory embodiments by adding “non-transitory” to a machine-readable medium …”, as “ A non-transitory machine-readable medium …”,  which would render the claims statutory.

4.	Dependent claims 10-14, as well, do not provide meaningful limitations to show a  non-transitory machine-readable medium .  Therefore, claims 10-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 5, 6-12, 14, 21-23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gruben, US 2020/0289919 A1, and further in view of Jupina US-10864422 B1.

8. 	As per claim 1, Gruben discloses: A device, comprising: 
a processing system including a processor; (Gruben, Figure 1)
and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, (Gruben, Figure 1) the operations comprising: 
receiving a content item for displaying in a display system, the display system having a viewing plane; (Gruben, [0042], “The user 201 may then view the user experience via the display unit 108 during, or at the completion of, a physical activity.”)
 identifying an object in the content item; (Gruben, [0056], “As an example, FIGS. 4A-4D illustrate the footwear apparatus 101 being used in conjunction with a pair of AR glasses as the mobile computing device 102 to provide an AR soccer experience. FIG. 4A illustrates the user 201 positioned within a real-world environment 401 (e.g., street with a nearby building).” Notes; Building is an object.”)
 initiating an immersive experience for a user, wherein the immersive experience is based on the identifying of the object and wherein the immersive experience includes a virtual object presented in a virtual environment with the user; (Gruben, Figures 4A, 4B, 4C, and 4D, and [0057], “In other words, the glass portion of the AR glasses displays various virtual objects (e.g., virtual soccer ball 402) within the context of the real-world environment 401 based on the sensed motion data determined by the motion sensor 103. As a result, the AR glasses 102 are able to render a real-time, or substantially real-time, depiction of the virtual soccer ball 402 with respect to the real-world placement of one or both feet of the user 201.”) , wherein the virtual object is based on the object;( Gruben, [0018], “FIG. 4D illustrates the calculated trajectory of the virtual soccer ball toward the virtual soccer net, as rendered by the display unit of the AR glasses.”, and  [0071], “In particular, the AR glasses 102 determine whether or not the user 201 is performing a jumping motion, and how that jumping motion is with respect to the virtual basketball net 603. The AR glasses 102 may then calculate and render a trajectory of the virtual basketball 602 with respect to the virtual basketball net 603. ”) and 
providing data defining the immersive experience to extended reality hardware for interaction by the user.  (Gruben, [0059], “ FIG. 4C illustrates the user 201, in the real-world, kicking the virtual soccer ball 402 illustrated in FIGS. 4A and 4B. By tracking the motion of the motion sensor 103 (e.g., displacement, velocity, etc.), the processor 114 of the footwear apparatus 101 may determine a trajectory of the virtual soccer ball 402. Alternatively, the processor 106 of the AR glasses 102 may determine the trajectory of the virtual soccer ball 402 based on the sensed motion data.”)

9.	Gruben doesn’t expressly disclose:
the virtual object is appearing to the user to move from the viewing plane of the display system into the virtual environment with the user

10.	Jupina discloses: the virtual object is appearing to the user to move from the viewing plane of the display system into the virtual environment with the user. (Jupina ,Claim 1, “displaying to a user a moving object in the simulated environment in accordance with object path data representing an object path and conditions of motion of the moving object as a function of time, wherein the moving object is displayed as moving in a direction toward the user;”, and claim 16, “The method of claim 1, further comprising the steps of: wherein the simulated environment is a baseball environment with the user having a vantage point of a catcher behind home plate, the moving object is a pitched baseball and the object path is a path of the pitched baseball from a pitcher in the simulated environment to the home plate.”)

11.	Jupina is analogous art with respect to Gruben because they are from the same field of endeavor, namely image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the virtual object is appearing to the user to move from the viewing plane of the display system into the virtual environment with the user, as taught by Jupina into the teaching of Gruben. The suggestion for doing so would allow training a player to anticipate or recognize a trajectory of the moving object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gruben according to the relied-upon teachings of Jupina to obtain the invention as specified in claim 1.

12. 	As per claim 2, Gruben in view of Jupina discloses: The device of claim 1, wherein the operations further comprise:
 detecting a visual element in the content item; (Gruben, [0042], “The user 201 may then view the user experience via the display unit 108 during, or at the completion of, a physical activity.”)
based on the visual element, detecting the object; (Gruben, [0061], “FIG. 4D illustrates the calculated trajectory of the virtual soccer ball 402 toward the virtual soccer net 403, as rendered by the display unit 108 of the AR glasses 102.” Notes: ”The net in this case is the identified object.”) and
 based on the detecting the object, computing features and movement of the virtual object as an extension of the object in the content item. ( Gruben, [0018], “FIG. 4D illustrates the calculated trajectory of the virtual soccer ball toward the virtual soccer net, as rendered by the display unit of the AR glasses.”, and  [0071], “In particular, the AR glasses 102 determine whether or not the user 201 is performing a jumping motion, and how that jumping motion is with respect to the virtual basketball net 603. The AR glasses 102 may then calculate and render a trajectory of the virtual basketball 602 with respect to the virtual basketball net 603. ”)

13.	As per claim 3, Gruben in view of Jupina discloses: The device of claim 2, wherein the operations further comprise: based on the visual element, retrieving from storage a model of the object to reduce computational requirements for computing the features and movement of the virtual object; and based on the model, determining the features and movement of the virtual object.  (Jupina, column 19, lines 54-61, “Using the positions, velocities, and accelerations of both the virtual pitched ball and the swung real bat, the same equations of motion along with the Simulink® model utilized in creating the virtual pitch data are used to generate the trajected path and distance, launch angle, and exit velocity of the virtual batted ball. ”)

14. 	As per claim 5, Gruben in view of Jupina discloses: The device of claim 1, wherein the receiving a content item for displaying in a display system comprises receiving data defining a two-dimensional video presentation for display on the display system. (Gruben, [0039], “Upon the user experience being generated, either directly or indirectly, the processor 106 renders the user experience on a display unit 108 (e.g., display screen of a smartphone, glass portion of smart glasses, etc.). ”  

15. 	As per claim 6, Gruben in view of Jupina discloses: The device of claim 5, wherein the data defining a two-dimensional video presentation comprises data defining a sports program and wherein the object comprises a game piece of the sports program, the game piece having an apparent trajectory and an apparent velocity in the sports program, and wherein virtual object comprises a virtual representation of the game piece appearing in the immersive experience to move from the viewing plane of the display system into the virtual environment with the apparent trajectory and the apparent velocity of the game piece as viewed in the sports program.  (Jupina ,Claim 1, “displaying to a user a moving object in the simulated environment in accordance with object path data representing an object path and conditions of motion of the moving object as a function of time, wherein the moving object is displayed as moving in a direction toward the user;”, and claim 16, “The method of claim 1, further comprising the steps of: wherein the simulated environment is a baseball environment with the user having a vantage point of a catcher behind home plate, the moving object is a pitched baseball and the object path is a path of the pitched baseball from a pitcher in the simulated environment to the home plate.”)

16. 	As per claim 7, Gruben in view of Jupina discloses:  The device of claim 6, wherein the operations further comprise: identifying one or more objects in the virtual environment with the user; and modifying the apparent trajectory, the apparent velocity of the virtual representation of the game piece based on the identifying the one or more objects. (Jupina, column 18, lines 57-66, “If a certain colored bat barrel appears near the same colored ball, then the batter knows that impact between the two objects occurred at that point in time. A double pendulum model of the forearm and bat is extracted from the measured data and stored in the user's metrics database. A Kalman filter utilizes the data provided by both Tracker 1 (600f) and the IMU so as to provide accurate results of the bat's position and orientation, velocity, and acceleration as a function of time.”)

17. 	As per claim 8, Gruben in view of Jupina discloses:  The device of claim 1, wherein the operations further comprise:  identifying a scene change in the content item; and  updating appearance of the virtual object in the virtual environment based on the scene change. (Gruben, Figures A-E, and [0063], “FIG. 4E illustrates a user 201 kicking the virtual soccer ball 405 toward a side of a building 410. Based on the calculated trajectory, as determined by the sensed motion via the motion sensor 103, the processor 104 of the footwear apparatus, or the processor 106 of the mobile computing device 102, is able to determine whether the virtual soccer ball 405 will collide with the side of the building 410. As a result of such a collision, the processor 114 of the footwear apparatus, or the processor 106 of the mobile computing device 102, generates virtual imagery (e.g., localized advertisements for discounts on products located within a real-world store corresponding to the side of the building 410) for display on the side of the building 410.”)

18.	Claim 9, which is similar in scope to claims 1, 7, and 8, thus rejected under the same rationale.

19.	Claim 10, which is similar in scope to claims 2 and 8, thus rejected under the same rationale.

20. 	As per claim 11, Gruben in view of Jupina discloses:  The machine-readable medium of claim 10, wherein the identifying an interaction between the virtual object and the one or more physical objects comprises:
determining a motion of the virtual object in the virtual environment that will position the virtual object inside a physical object of the one or more physical objects; (Gruben, Figure 4D, and [0063], “FIG. 4E illustrates a user 201 kicking the virtual soccer ball 405 toward a side of a building 410. Based on the calculated trajectory, as determined by the sensed motion via the motion sensor 103, the processor 104 of the footwear apparatus, or the processor 106 of the mobile computing device 102, is able to determine whether the virtual soccer ball 405 will collide with the side of the building 410.”)
altering the motion of the virtual object responsive to the determining the motion. (Gruben, [0063], “FIG. 4E illustrates a user 201 kicking the virtual soccer ball 405 toward a side of a building 410. Based on the calculated trajectory, as determined by the sensed motion via the motion sensor 103, the processor 104 of the footwear apparatus, or the processor 106 of the mobile computing device 102, is able to determine whether the virtual soccer ball 405 will collide with the side of the building 410. ”, and [0071], “In particular, the AR glasses 102 determine whether or not the user 201 is performing a jumping motion, and how that jumping motion is with respect to the virtual basketball net 603. The AR glasses 102 may then calculate and render a trajectory of the virtual basketball 602 with respect to the virtual basketball net 603. ”, and Jupina, column 16, lines 13-19, “As the ball's release point changes relative to this average release point, an algorithm in the extended realm simulator simultaneously adjusts the horizontal position of the avatar along the pitching rubber and scales up or down the avatar by a few percent in both the horizontal and vertical directions so that the pitcher's hand matches up with the ball's release point to less than a quarter-inch.”). The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

21. 	 As per claim 14, Gruben in view of Jupina discloses: The machine-readable medium of claim 9, wherein the providing the data defining the immersive experience comprises: providing data defining a three-dimensional extended reality immersive experience to an extended reality headset of a user positioned before the two-dimension display system, the data defining a three-dimensional extended reality immersive experience operative to create images for the user on the extended reality headset corresponding to the two-dimensional video content item displayed on the two-dimensional display system so that objects moving in the two-dimensional video content item displayed on the two-dimensional display system appear to move toward the user in the three-dimensional extended reality immersive experience viewed by the user in the extended reality headset. . (Jupina ,Claim 1, “displaying to a user a moving object in the simulated environment in accordance with object path data representing an object path and conditions of motion of the moving object as a function of time, wherein the moving object is displayed as moving in a direction toward the user;”, Figure 4, column 13, lines 40-44, “In embodiments, infrared eye trackers are built into digital eyeglasses or head-mounted displays (HMDs) and are used to give the normalized 2D coordinates on a display in which the eyes are fixated, as a function of time.”, column 14, lines 4-7, “The traveling object's normalized 2D coordinates on the simulation display are determined by mapping the object's 3D coordinate in the extended realm to a 2D display coordinate. , and column 4, lines 5-10, “Embodiments of methods utilized to generate the motion data for a moving object in the augmented extended realm AXR are described. A description of the various stimuli utilized in the embodiments to train the user's early recognition of the impending path that a tracked object in a simulator will undertake is also provided.””)
	
22.	Claims 21-23, 25, and 26, which are similar in scope respectively to claims 1-3, 5, and 6, are thus rejected under the same rationale.

23.	Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gruben, US 2020/0289919 A1, and in view of Jupina US-10864422 B1, and further in view of Worley US-9418479 B1.

24.	As per claim 4, Gruben in view of Jupina discloses: The device of claim 2, (See rejection of claim 2 above.).

25.	Gruben in view of Jupina doesn’t expressly disclose: the detecting a visual element in the content item comprises: identifying a digital watermark in a content stream forming the content item; and determining, from the digital watermark, features of the object.

26.	Worley discloses: the detecting a visual element in the content item comprises: identifying a digital watermark in a content stream forming the content item; and determining, from the digital watermark, features of the object.  (Worley, column 8, lines 46-54, “A watermark recognition module 406 detects and interprets these watermarks. As mentioned above, the QVO may incorporate watermarks across at least a portion of its surface. Watermarks are features or markings with optical characteristics configured to be scanned by the augmented reality system, such as by the camera 210 of the ARFN 102. Watermarks may provide object identification, tracking targets, orientation detection, a known reference for use in gesture recognition, and so forth.”)

27.	Worley is analogous art with respect to Gruben in view of Jupina because they are from the same field of endeavor, namely image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include: identifying a digital watermark in a content stream forming the content item; and determining, from the digital watermark, features of the object, as taught by Worley into the teaching of Gruben in view of Jupina. The suggestion for doing so would allow interaction among users and real-world objects and virtual or computer-generated objects and information within an augmented reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gruben in view of Jupina according to the relied-upon teachings of Worley to obtain the invention as specified in claim 1.

28.	Claim 24, which is similar in scope to claim 4, thus rejected under the same rationale.

29.	Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Gruben, US 2020/0289919 A1, and in view of Jupina US-10864422 B1, and further in view of Sinha et al.  US-2020/0126256 A1.

30. 	As per claim 12, Gruben in view of Jupina discloses: 
 The machine-readable medium of claim 10, wherein the identifying the one or more physical objects in a physical environment with the user comprises:
viewing the physical environment with a computer vision system; (Gruben, [0039], “Upon the user experience being generated, either directly or indirectly, the processor 106 renders the user experience on a display unit 108 (e.g., display screen of a smartphone, glass portion of smart glasses, etc.). Optionally, the mobile computing device 102 may also have various audio devices (e.g., audio speakers) that may be used to enhance the visual aspects of the user experience.”)
locating the one or more physical objects;( Gruben, [0063], “FIG. 4E illustrates a user 201 kicking the virtual soccer ball 405 toward a side of a building 410. Based on the calculated trajectory, as determined by the sensed motion via the motion sensor 103, the processor 104 of the footwear apparatus, or the processor 106 of the mobile computing device 102, is able to determine whether the virtual soccer ball 405 will collide with the side of the building 410. As a result of such a collision, the processor 114 of the footwear apparatus, or the processor 106 of the mobile computing device 102, generates virtual imagery (e.g., localized advertisements for discounts on products located within a real-world store corresponding to the side of the building 410) for display on the side of the building 410.”, and [0053], “The map screen 320 illustrates the benchmark indicia 312, which may be won or have already been won, at various real-world locations in a particular geographical locale (e.g., city, city neighborhood, etc.)”)
characterizing the one or more physical objects; (Gruben, [0063], “As a result of such a collision, the processor 114 of the footwear apparatus, or the processor 106 of the mobile computing device 102, generates virtual imagery (e.g., localized advertisements for discounts on products located within a real-world store corresponding to the side of the building 410) for display on the side of the building 410.”) and

31.	Gruben in view of Jupina doesn’t expressly disclose: storing a three-dimensional map of the physical environment.

32.	Sinha discloses: storing a three-dimensional map of the physical environment. (Sinha, [0058], “Storage machine 354 includes a 3D map 356 of a physical environment.”)

33.	Sinha is analogous art with respect to Gruben in view of Jupina because they are from the same field of endeavor, namely image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include: storing a three-dimensional map of the physical environment, as taught by Sinha into the teaching of Gruben in view of Jupina. The suggestion for doing so would allow an easy and fast access on-the-fly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gruben in view of Jupina according to the relied-upon teachings of Sinha to obtain the invention as specified in claim 12.


34.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gruben, US 2020/0289919 A1, and in view of Jupina US-10864422 B1, and further in view of Lie al.  US-2013/0162768 A1.

35. 	As per claim 13, Gruben in view of Jupina discloses: The machine-readable medium of claim 9, wherein

36.	Gruben in view of Jupina doesn’t expressly discloses:
 the identifying an object in the two-dimensional video content item comprises: 
detecting a visual element in the two-dimensional video content item; 
decoding the visual element to determine decoded information about the object; and
 based on the decoded information, identifying the object in the two-dimensional video content item.

37.	Lie discloses:

the identifying an object in the two-dimensional video content item comprises: detecting a visual element in the two-dimensional video content item; decoding the visual element to determine decoded information about the object; and based on the decoded information, identifying the object in the two-dimensional video content item. (Lie, claim 2, ”The system as defined in claim 1, wherein the video content analysis unit comprises a video decoder, a scene change detector, and a camera motion analyzer; when the 2D video datum is a compressed video datum, the video decoder decodes the 2D compressed video datum to acquire YUV information for depth estimation and acquire motion vectors as object motion information for depth estimation, the YUV information and the motion vectors being the useful information; based on an improved histogram comparison method, the scene change detector can compare the luminance distributions between adjacent frames in the 2D video datum to  further identify whether there is any scene change; the camera motion analyzer can analyze and classify the style of camera motion, the amount of movement of an object in the frame, and the complexity of frames in the 2D video datum.”)


38.	Lie is analogous art with respect to Gruben in view of Jupina because they are from the same field of endeavor, namely image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include: the identifying an object in the two-dimensional video content item comprises: detecting a visual element in the two-dimensional video content item; decoding the visual element to determine decoded information about the object; and based on the decoded information, identifying the object in the two-dimensional video content item, as taught by Lie into the teaching of Gruben in view of Jupina. The suggestion for doing so would increase the resolution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gruben in view of Jupina according to the relied-upon teachings of Lie to obtain the invention as specified in claim 13.

Conclusion 

39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619